[a101promissorynotemidfir001.jpg]
DocuSign Envelope ID: BF8E8E64-2A6A-4093-8BF5-3B198390922D SBA LOAN NUMBER:
20420271-06 PROMISSORY NOTE This Promissory Note (this "Note") is made on
4/10/2020 by Oblong, Inc (together with its successors and assigns, "Borrower")
in favor of MidFirst Bank (together with its successors and assigns, "Lender").
PROMISE TO PAY. Borrower promises to pay to Lender, or order, in lawful money of
the United States of America, the principal amount of $ 2,416,600.00 , together
with interest on the unpaid principal balance from 4/10/2020 , calculated as
described in the "INTEREST CALCULATION METHOD" paragraph below using an interest
rate of one percent (1.000%), until paid in full. The interest rate may change
under the terms and conditions of the "INTEREST AFTER DEFAULT" section. PAYMENT.
No payment of principal or interest will be due until the first Business Day of
the seventh month after 4/10/2020 (the "First Payment Date"). On the First
Payment Date, and on each first Business Day from the First Payment Date until
the first Business Day of the 24th month after 4/10/2020 , Borrower shall pay
principal plus interest accrued under this Note in 18 monthly installments based
on an 18 month amortization schedule determined by Lender on the principal
balance of this Note owing on the First Payment Date with interest accruing as
set forth in this Note. In addition to any of the foregoing amounts, on the
first Business Day of the 24th month following 4/10/2020 , Borrower shall pay
all then accrued and unpaid Indebtedness. Unless otherwise required by
applicable law, payments will be applied as Lender directs in its sole
discretion. All payments must be made in U.S. dollars and must be received by
Lender at: Payment Processing Department, PO Box 76149, Oklahoma City, OK
73147-2149. All payments must be received by Lender consistent with any written
payment instructions provided by Lender. INTEREST CALCULATION METHOD. Interest
on the Indebtedness is computed on a 30/360 basis; that is, by applying the
ratio of the interest rate over a year of 360 days, multiplied by the
outstanding principal balance, multiplied by the actual number of days the
principal balance is outstanding. All interest payable on the Indebtedness is
computed using this method. PRINCIPAL FORGIVENESS. Some, or all, of the
principal of the Indebtedness may be forgiven as permitted under Section 1106
(as such section is hereafter amended and interpreted by the Small Business
Administration) of the Coronavirus Aid, Relief, and Economic Security Act (or
the CARES Act) of 2020 (“Debt Forgiveness”). Borrower, not Lender, is
responsible for ensuring that Borrower is eligible for Debt Forgiveness.
Borrower shall, within 12 weeks after 4/10/2020 , request Debt Forgiveness, to
the extent Borrower is eligible for Debt Forgiveness and provides Lender with
all documentation Lender requires to support Borrower’s request for Debt
Forgiveness. Lender will, within 60 days after Lender receives Borrower’s Debt
Forgiveness request and all required documentation for Debt Forgiveness (the
“Debt Forgiveness Determination”), confirm whether Borrower qualifies for Debt
Forgiveness, but Lender will not be liable to Borrower for Lender’s
determination. Borrower waives any claim against Lender related to Debt
Forgiveness. PREPAYMENT. Borrower may pay without penalty all or a portion of
the amount owed earlier than it is due. Early payments will not, unless agreed
to by Lender in writing, relieve Borrower of Borrower's obligation to continue
to make payments under the payment schedule. Rather, early payments will reduce
the principal balance due and may result in Borrower's making fewer payments.
Borrower agrees not to send Lender payments marked "paid in full", "without
recourse", or similar language. If Borrower sends such a payment, Lender may
accept it without losing any of Lender's rights under this Note or the other
Loan Documents, and Borrower will remain obligated to pay any further amount
owed to Lender. All written communications concerning disputed amounts,
including any check or other payment instrument that indicates that the payment
constitutes "payment in full" of the amount owed or that is tendered with other
conditions or limitations or as full satisfaction of a disputed amount must be
mailed or delivered to: MidFirst Bank, P.O. Box 76149 Oklahoma City, OK
73147-2149. LATE CHARGE AND DISHONORED ITEM FEE. If a payment is 10 days or more
late, then Borrower will be charged 5.00% of the unpaid portion of the regularly
scheduled payment. Borrower shall pay a fee to Lender of $25.00 if Borrower
makes a payment on the Indebtedness and the check or other payment order
including any preauthorized charge with which Borrower pays is later dishonored.
INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on the Indebtedness shall automatically increase by
6.00 percentage points. However, in no event will the interest rate exceed the
maximum interest rate limitations under applicable law. BORROWER'S
REPRESENTATIONS AND WARRANTIES. Borrower represents and promises to Lender that:
Loan Purpose. The primary purpose of the Loan is business, and not personal,
family or household, or personal investment.



--------------------------------------------------------------------------------



 
[a101promissorynotemidfir002.jpg]
DocuSign Envelope ID: BF8E8E64-2A6A-4093-8BF5-3B198390922D Existence and Good
Standing. If Borrower is other than a natural person, Borrower is duly formed,
in existence and good standing in its jurisdiction of formation, and is
registered and in good standing in all other jurisdictions in which it is
required to register. Authority. If Borrower is other than a natural person,
Borrower is duly authorized to enter into this Note and the Loan Documents.
Borrower has duly executed and delivered to Lender this Note and the Loan
Documents. If Borrower is other than a natural person, then the natural person,
or persons, signing this Note and the Loan Documents is, and was, and he or she
also represents and promises to Lender, that he or she is and was, duly
authorized to execute and deliver this Note and the Loan Documents to Lender. No
Conflict or Breach. Borrower’s execution and delivery of this Note and the Loan
Documents does not breach or conflict with any (a) if Borrower is other than a
natural person, of Borrower’s governing documents, or (b) contract, agreement or
other arrangement or obligation of Borrower. Capacity. No natural person
executing this Note and the Loan Documents, on behalf of himself, herself or any
entity, lacks capacity to contract by age, mind or other form of diminished
capacity. SBA Payment Protection Program. Borrower knows and understands all
terms of Coronavirus Aid, Relief, and Economic Security Act (or the CARES Act)
of 2020, and all SBA rules and guidance regarding the Payment Protection
Program, and has not relied, and will not rely, on Lender or any of Lender’s
shareholders, directors, officers, agents, employees, or representatives in
determining whether Borrower is eligible for said Program or Debt Forgiveness.
Borrower acknowledges that the SBA has limited funds for said Program, and funds
will be disbursed on a first come, first serve basis by the SBA. Therefore,
Borrower holds Lender harmless from all claims related to Borrower’s loan not
being funded because the funding of said Program has been exhausted or expired.
DEFAULT. Each of the following constitutes an Event of Default under this Note:
Payment Default. Borrower fails to make any payment when due under the
Indebtedness. Other Defaults. Borrower fails to comply with or to perform any
other term, obligation, covenant or condition contained in this Note or in any
of the other Loan Documents or to comply with or to perform any term,
obligation, covenant or condition contained in any other agreement between
Lender and Borrower. Default in Favor of Third Parties. Borrower defaults under
any agreement with any person that may materially affect any of Borrower's
property or ability to perform his, her or its obligations under this Note or
any of the Loan Documents. False Statements. Any warranty, representation or
statement made or furnished to Lender by Borrower or on Borrower's behalf under
this Note or the Loan Documents is false or misleading in any material respect,
either now or at the time made or furnished or becomes false or misleading at
any time thereafter. Insolvency; Existence. (1) Borrower dissolves (regardless
of whether election to continue is made; (2) any member or partner of Borrower
withdraws from its ownership in Borrower; (3) any interest-holder or shareholder
of Borrower owning, controlling or holding more than 25% of the shares (directly
or indirectly) or interests of Borrower sells his or her interest or shares in
Borrower; (4) Borrower’s existence is otherwise terminated; (5) Borrower (if a
natural person) or any member, partner or interest holder of Borrower dies; (6)
Borrower is or becomes insolvent; (7) a receiver is appointed for any part of
Borrower's property or business; (8) Borrower makes any assignment for the
benefit of creditors; or (9) any proceeding under any bankruptcy or insolvency
laws is commenced by or against Borrower. Adverse Change. A material adverse
change occurs in Borrower's financial condition, or Lender believes the prospect
of payment or performance of the Indebtedness is impaired. RIGHTS AND REMEDIES
ON DEFAULT. If an Event of Default occurs under this Note, at any time
thereafter, Lender may exercise any one or more of the following rights and
remedies: Accelerate Indebtedness. Lender may declare the entire Indebtedness,
including any prepayment penalty which Borrower would be required to pay,
immediately due and payable, without notice of any kind to Borrower. Election of
Remedies. All of Lender's rights and remedies, whether evidenced by the Loan
Documents or any other writing, at law or in equity, are cumulative and may be
exercised singularly or concurrently. Lender’s election to pursue any remedy
does not prevent Lender from pursuing any other remedy. MISCELLANEOUS
PROVISIONS. The following miscellaneous provisions are a part of this Note:
Amendments. The Loan Documents constitute the entire understanding and agreement
of the parties as to the 2



--------------------------------------------------------------------------------



 
[a101promissorynotemidfir003.jpg]
DocuSign Envelope ID: BF8E8E64-2A6A-4093-8BF5-3B198390922D matters set forth in
the Loan Documents. All prior and contemporaneous representations and
discussions concerning such matters either are included in the Loan Documents or
do not constitute an aspect of the agreement of the parties. Except as may be
specifically set forth in this Note, no conditions precedent or subsequent, of
any kind whatsoever, exist with respect to Borrower's obligations under the Loan
Documents. No alteration of or amendment to the Loan Documents will be effective
unless given in writing and signed by the party or parties sought to be charged
or bound by the alteration or amendment. Attorneys' Fees; Expenses. Borrower
agrees to pay upon demand all of Lender's costs and expenses, including Lender's
attorneys' fees and Lender's legal expenses, incurred in connection with the
enforcement of the Loan Documents. Lender may hire or pay someone to help
enforce the Loan Documents, and Borrower shall pay the costs and expenses of
such enforcement. Costs and expenses include Lender's attorneys' fees and legal
expenses whether or not there is a lawsuit, including attorneys' fees and legal
expenses for bankruptcy proceedings (including efforts to modify or vacate any
automatic stay or injunction), appeals, and any anticipated post-judgment
collection services. All such costs and expenses shall become a part of the
Indebtedness and bear interest as set forth above from the date incurred or paid
by Lender to the date of repayment by Borrower. All such costs and expenses will
be payable on demand. Caption Headings. Caption headings in this Note are for
convenience purposes only and are not to be used to interpret or define the
provisions of this Note. Re-execution or Replacement. The SBA has not yet
mandated any form of, or specific requirements for a, promissory note for the
Paycheck Protection Program. If Lender determines that the SBA has issued a form
promissory note or specific requirements that this Note does not contain, then
within 10 days after Lender’s written request, Borrower will execute a new form
of promissory note provided that none of the loan amount, interest rate or
repayment terms of the new promissory note is different from this Note.
Governing Law. The Loan Documents will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Oklahoma without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of Oklahoma. Notwithstanding the foregoing, if
SBA becomes the holder of this Note, then this Note and the Loan Documents will
be interpreted and enforced under federal law, including SBA regulations. Lender
or SBA may use state or local procedures for filing papers, recording documents,
giving notice, foreclosing liens, and other purposes. By using such procedures,
SBA does not waive any federal immunity from state or local control, penalty,
tax, or liability. As to this Note and the Loan Documents, Borrower may not
claim or assert against SBA any local or state law to deny any obligation,
defeat any claim of SBA, or preempt federal law. No Waiver by Lender. Lender
shall not be deemed to have waived any rights under the Loan Documents unless
such waiver is given in writing and signed by Lender. No delay or omission on
the part of Lender in exercising any right shall operate as a waiver of such
right or any other right. A waiver by Lender of a provision of the Loan
Documents does not prejudice or constitute a waiver of Lender's right otherwise
to demand strict compliance with that provision or any other provision of the
Loan Documents. No prior waiver by Lender, nor any course of dealing between
Lender and Borrower, will constitute a waiver of any of Lender's rights or of
any of Borrower's obligations as to any future transactions. Whenever the
consent of Lender is required under the Loan Documents, the granting of such
consent by Lender in any instance shall not constitute continuing consent to
subsequent instances where such consent is required and in all cases such
consent may be granted or withheld in the sole discretion of Lender. Notices.
Any notice required to be given under the Loan Documents must be given in
writing, and will be effective when actually delivered, when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to, unless otherwise indicated in this Note or the Other Loan
Documents, Lender at: Business Express, 11001 N Rockwell Ave, Oklahoma City, OK
73162, and to Borrower at the address set forth below Borrower’s signature on
this Note. Any party may change its address for notices under the Loan Documents
by giving formal written notice to the other parties, specifying that the
purpose of the notice is to change the party's address. Severability. If a court
of competent jurisdiction finds any provision of the Loan Documents to be
illegal, invalid, or unenforceable as to any circumstance, that finding will not
make the offending provision illegal, invalid, or unenforceable as to any other
circumstance. If feasible, the offending provision will be considered modified
so that it becomes legal, valid and enforceable. If the offending provision
cannot be so modified, it will be considered deleted from the Loan Documents.
Unless otherwise required by law, the illegality, invalidity, or
unenforceability of any provision of the Loan Documents will not affect the
legality, validity or enforceability of any other provision of the Loan
Documents. Successors and Assigns. Borrower may not (without Lender’s prior
written consent) assign to any party other 3



--------------------------------------------------------------------------------



 
[a101promissorynotemidfir004.jpg]
DocuSign Envelope ID: BF8E8E64-2A6A-4093-8BF5-3B198390922D than Lender any of
its rights or obligations under the Loan Documents. Subject to the foregoing,
the Loan Documents are binding upon and inure to the benefit of the parties,
their successors and assigns. Survival of Representations and Warranties. All
representations, warranties, and agreements made by Borrower in the Loan
Documents survive the execution and delivery of the Loan Documents, are
continuing in nature, and will remain in full force and effect until such time
as the Indebtedness is paid in full. Time is of the Essence. Time is of the
essence in the performance of this Note. Online Banking Access. Borrower
requests that Lender add the loan made pursuant to this Note (the "Loan
Account") to Borrower's online banking profile, if any, in (a) iManage Business
Banking ("iMBB") or (b) iManage Business Express ("iMBX"; each of iMBB and iMBX
is a "System"). If Borrower is not an administrator of Borrower's iMBB profile,
then Lender will grant Loan Account access only to Borrower's iMBB profile
administrator. The administrator may grant Borrower and other users access to
the Loan Account on IMBB. The Loan Account will be linked to Borrower's other
accounts in the System and may have transfer capability. Borrower understands
that all users of the System who have access to the Loan Account may request
loan advances through the System. Borrower represents and warrants that Borrower
has authority to link the Loan Account with other accounts in Borrower's System
profile. Lender may remove the Loan Account from Borrower's System profile at
any time and for any reason. Indemnification of Lender. Borrower shall
indemnify, defend (with Lender's selected counsel) and hold Lender harmless from
all claims, suits, obligations, damages, losses, costs and expenses (including,
without limitation, Lender's attorneys' fees), demands, liabilities, penalties,
fines and forfeitures of any nature whatsoever that may be asserted against
Lender (or its officers, directors, employees and agents) or that Lender (or its
officers, directors, employees and agents) may incur arising out of, relating
to, or in any way occasioned by (1) this Note, the System or any matter related
to Debt Forgiveness, or (2) the exercise of Lender's rights and remedies under
this Note (including, without limitation, exercising any rights collaterally
assigned to Lender under this Note or any other Loan Documents). Waive Jury.
Borrower waives the right to a jury trial in any action, proceeding, or
counterclaim brought by any party under the Loan Documents. DEFINITIONS. The
following capitalized words and terms shall have the following meanings when
used in this Note. Unless specifically stated to the contrary, all references to
dollar amounts shall mean amounts in lawful money of the United States of
America. Words and terms used in the singular shall include the plural, and the
plural shall include the singular, as the context may require. Words and terms
not otherwise defined in this Note shall have the meanings attributed to such
terms in the Uniform Commercial Code: Application. The words "Application" mean
the Paycheck Protection Program Borrower Application Form (SBA Form 2483) that
Borrower completed and submitted to Lender when applying for the Loan. Business
Day. The words "Business Day" mean each day of the week which is not a Saturday,
Sunday or a holiday recognized and observed by the Board of Governors of the
Federal Reserve System. Indebtedness. The word "Indebtedness" means the
indebtedness evidenced by this Note and the other Loan Documents, including all
principal and interest together with all other indebtedness and costs and
expenses for which Borrower is responsible under the Loan Documents. Lender. The
word "Lender" means MidFirst Bank, its successors and assigns, and the SBA.
Loan. The word "Loan" means the loan Lender extends to Borrower in the principal
amount of $ 2,416,600.00 pursuant to this Note. Loan Documents. The words "Loan
Documents" mean this Note, the Application, and all other instruments
evidencing, guarantying, securing, governing or relating to the Loan, and all
amendments, modifications, renewals, substitutions and replacements of any of
the foregoing Loan Documents. SBA. The word "SBA" means the Small Business
Administration, an Agency of the United States of America. BORROWER HAS READ AND
UNDERSTOOD ALL PROVISIONS OF THIS NOTE, AND AGREES TO THIS NOTE’S TERMS.
BORROWER HAS HAD THE OPPORTUNITY TO HAVE THIS NOTE REVIEWED BY LEGAL COUNSEL OF
BORROWER’S CHOSING. THIS NOTE IS DATED 4/10/2020 . BY SIGNING THIS NOTE EACH
PARTY REPRESENTS AND AGREES THAT: (A) THIS NOTE AND THE OTHER 4



--------------------------------------------------------------------------------



 
[a101promissorynotemidfir005.jpg]
DocuSign Envelope ID: BF8E8E64-2A6A-4093-8BF5-3B198390922D LOAN DOCUMENTS
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES, (B) THERE ARE NO UNWRITTEN
ORAL AGREEMENTS BETWEEN THE PARTIES, AND (C) THIS WRITTEN AGREEMENT AND THE
OTHER LOAN DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.
BORROWER: Oblong, Inc By: Peter Holst, CEO Oblong, Inc Address: 25587 Conifer
Road, #105-231 Conifer, CO 80433 5



--------------------------------------------------------------------------------



 